


109 HR 5849 IH: Illegal Transshipments Enforcement Act

U.S. House of Representatives
2006-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5849
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2006
			Mr. Hayes introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To increase the fine and prison term for textile
		  transshipment, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Illegal Transshipments Enforcement Act
			 of 2006.
		2.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds that—
				(1)the textile and
			 apparel sector in the United States is being seriously hurt by smuggling and
			 transshipment of textile and apparel products from abroad;
				(2)tens of thousands
			 of textile and apparel workers in the United States have lost their jobs
			 because of these illegal activities;
				(3)according to
			 industry and government estimates, illegal textile and apparel smuggling and
			 transshipment totals billions of dollars each year;
				(4)the People’s
			 Republic of China and other major Asian exporters have a decades-long history
			 of illegally shipping textile and apparel goods to the United States;
			 and
				(5)a
			 new avenue of illegal trade, which involves the evasion of duties using
			 countries who are preferential trading partners with the United States, has
			 developed and is particularly harmful to the textile and apparel industry in
			 the United States.
				(b)PurposeIt
			 is the purpose of this Act and the amendments made by this Act to increase and
			 broaden the scope of certain penalties relating to illegal imports and cargo
			 theft so as to enable the Bureau of Customs and Border Protection of the
			 Department of Homeland Security to effectively deter commercial fraud in the
			 United States, particularly concerning textile and apparel products.
			3.Punishment of
			 cargo theft
			(a)In
			 generalSection 659 of title 18, United States Code, is
			 amended—
				(1)by striking
			 with intent to convert to his own use each place it
			 appears;
				(2)in the first
			 undesignated paragraph—
					(A)by inserting
			 trailer, after motortruck,;
					(B)by inserting
			 air cargo container, after aircraft,; and
					(C)by inserting
			 , or from any intermodal container, trailer, container freight station,
			 warehouse, or freight consolidation facility, after air
			 navigation facility;
					(3)in the fifth
			 undesignated paragraph, by striking one year and inserting
			 3 years; and
				(4)in the eighth
			 undesignated paragraph, by inserting after the first sentence the following:
			 For purposes of this section, goods and chattel shall be construed to be
			 moving as an interstate or foreign shipment at all points between the point of
			 origin and the final destination (as evidenced by the waybill or other shipping
			 document of the shipment), regardless of any temporary stop while awaiting
			 transshipment or otherwise..
				(b)Federal
			 sentencing guidelinesPursuant to section 994 of title 28, United
			 States Code, the United States Sentencing Commission shall review the Federal
			 sentencing guidelines under section 659 of title 18, United States Code, as
			 amended by this section, and, upon completion of the review, promulgate
			 amendments to the Federal Sentencing Guidelines to provide appropriate
			 enhancement of the applicable guidelines.
			
